                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

ROSS THOMAS BRANTLEY, III,                 )
#1851307,                                  )
          Petitioner,                      )
                                           )
v.                                         )         No. 3:20-CV-0068-G-BK
                                           )
UNITED STATES OF AMERICA,                  )
         Respondent.                       )




          ORDER ACCEPTING FINDINGS AND RECOMMENDATION

                 OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. Movant filed an objection, and the Court has made a

de novo review of those portions of the proposed findings and recommendation to

which objection was made. The objections are overruled, and the Court ACCEPTS

the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge.


         IT IS THEREFORE ORDERED that the motion to vacate sentence under 28

U.S.C. § 2255, construed as seeking habeas corpus relief under 28 U.S.C. § 2254, is

DISMISSED WITHOUT PREJUDICE for want of jurisdiction.
        Considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing Sections 2254 and 2255

Proceedings in the United States District Court, and 28 U.S.C. § 2253(c), the Court

DENIES a certificate of appealability. The Court adopts and incorporates by

reference the Magistrate Judge’s Findings, Conclusions and Recommendation filed in

this case in support of its finding that the petitioner has failed to show (1) that

reasonable jurists would find this Court’s “assessment of the constitutional claims

debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether

the petition states a valid claim of the denial of a constitutional right” and “debatable

whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529

U.S. 473, 484 (2000).1


        If petitioner files a notice of appeal,



1
    Rule 11 of the Rules Governing §§ 2254 and 2255 Proceedings reads as follows:

        (a) Certificate of Appealability. The district court must issue or deny a
        certificate of appealability when it enters a final order adverse to the applicant.
        Before entering the final order, the court may direct the parties to submit
        arguments on whether a certificate should issue. If the court issues a certificate,
        the court must state the specific issue or issues that satisfy the showing
        required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties
        may not appeal the denial but may seek a certificate from the court of appeals
        under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial
        does not extend the time to appeal.

        (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the
        time to appeal an order entered under these rules. A timely notice of appeal
        must be filed even if the district court issues a certificate of appealability.
     ( ) petitioner may proceed in forma pauperis on appeal.


     (X) petitioner must pay the $505.00 appellate filing fee or submit a motion to
     proceed in forma pauperis.



     SO ORDERED.

March 13, 2020.

                                      ___________________________________
                                      A. JOE FISH
                                      Senior United States District Judge
